First, appellant argues that the district court erred by denying
                       his claim that trial counsel was ineffective for not investigating and
                       presenting mitigation evidence, including testimony from family members
                       who would have testified to appellant's good character. According to
                       appellant, because the district court was not presented with full and
                       accurate information about him, his sentence was "based on impalpable or
                       highly suspect evidence." The district court denied this claim, concluding
                       that appellant failed to demonstrate prejudice considering the serious
                       injuries appellant's drunk driving inflicted on the 20-year-old victim,
                       including brain and facial injuries that left the victim partially blind and
                       significantly disabled for the remainder of his life. We conclude that the
                       district court did not err in this regard.
                                    Second, appellant argues that the district court erred by
                       denying his claim that trial and appellate counsel were ineffective for not
                       challenging the district court's consideration of his illegal alien status in
                       sentencing him. In denying the post-conviction petition, the district court
                       expressly stated that appellant's illegal alien status had no role in
                       fashioning his sentence. Looking at the record as a whole, it appears that
                       the sentencing court was most influenced by the victim's significant life-
                       long injuries. The district court was also aware of appellant's prior felony
                       DUI conviction that resulted in injury to two people. We cannot say on
                       this record that the district court erred by denying this claim."



                             'Appellant argues that appellate counsel was ineffective for failing
                       to raise any credible issues on appeal or claims related to Fifth
                       Amendment due process violations, cruel and unusual punishment, and
                       equal protection. In this, appellant has raised nothing but bare claims for
                                                                         continued on next page . . .

SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A

                MEI=
                                              Having considered appellant's claims and concluded that they
                             lack merit, we
                                              ORDER the judgment of the district court AFFIRMED. 2




                                                                             Saitta



                              cc: Hon. Patrick Flanagan, District Judge
                                   Karla K. Butko
                                   Attorney General/Carson City
                                   Washoe County District Attorney
                                   Washoe District Court Clerk




                              . . . continued

                             relief and therefore no relief is warranted. See Hargrove v. State, 100 Nev.
                             498, 502-03, 686 P.2d 222, 225 (1984).

                                       2 To
                                       the extent appellant contends that his sentence is excessive and
                             based on his illegal alien status, we note that those claims should have
                             been raised on direct appeal and fall outside the scope of claims
                             permissible in a post-conviction habeas petition challenging a judgment of
                             conviction based upon a guilty plea. See NRS 34.810(1)(a).


SUPREME COURT
        OF
     NEVADA
                                                                         3
(0) 1947A

             WiU003121121331EMSEMBES                          MEWFtalg                ErTiEEDEVEffiNI        DEMME